Carleton Harris, Chief Justice. Jacob Cantrell III, 17 years of age, was arrested in Jefferson County by sheriff’s deputies, without a warrant, for possession of marijuana, a misdemeanor. He was never taken before the Juvenile Court of Jefferson County. Instead, he was charged with the offense in the Municipal Court of Pine Bluff. Young Cantrell entered a plea of not guilty and moved that the case be transferred to the Juvenile Court of Jefferson County. In support of his motion, it was asserted that, since Cantrell was arrested without a warrant, the jurisdiction of the juvenile court over him was exclusive until that court transferred the matter to another court. The motion was denied. Thereupon, the minor, by his next friend and guardian, J. C. Cantrell, Jr., petitioned the Circuit Court of Jefferson County for a writ of prohibition to the municipal court restraining and prohibiting that court from proceeding further in the trial of appellant. The writ was denied, and timely appeal was taken. Ark. Stat. Ann. §§ 45-201 — 45-244 (Repl. 1964 and Supp. 1973) constitutes Chapter 2 of Title 45 dealing with juvenile delinquents and juvenile courts. Let it first be pointed out that this appeal relates only to minors who are arrested without a warrant, and appellant relies on Ark. Stat. Ann. § 45-224 (Repl. 1964) which provides that where one, under the age of 18 years, is arrested without a warrant, it shall be the duty of the officer making the arrest to take that person directly before the juvenile court of the county, wherein such court, after having given notice as required by the act, will proceed to an examination of the case, determining whether the minor is a dependent or delinquent child, or, within his discretion, the judge of the juvenile court may dismiss the cause and transfer the minor to any of the courts having jurisdiction of the offense of which the minor may be found guilty. A proper determination of the intent of the General Assembly requires that all of the provisions of the act be read together, and when this is done, we are of the view that appellant’s argument must fail. Ark. Stat. Ann. § 45-240, we think, makes it clear that the legislature did not intend, and did not grant, exclusive authority in the juvenile (county ) court in matters relating to the arrest of persons under 18 years of age without a warrant. That section provides: “Nothing in this act shall be construed to be in conflict (with) or to repeal or to prevent proceedings under any act or statute of this State which may have otherwise defined any specific act of any person as a crime or misdemeanor of any character, which act might also constitute contributory delinquency or contributory dependency, or to prevent or to interfere with proceedings under any such acts, *** ” We have no Arkansas cases interpreting this section, but the United States District Court for the Eastern District of Arkansas, Western Division, had occasion to mention the same contention in the case of Pritchard, et al v. Downie, 216 F. Supp. 621. There, the late District Judge, Gordon E. Young, a highly respected jurist, after citing the statute, said: “The plaintiffs contend that this statute requires that minors be taken to the juvenile court instantly and always. I have considerable doubt as to the efficacy of this position. Section 45-240 of the Arkansas Statutes provides that nothing in this act (which includes 45-224) will affect or prevent ‘proceedings under any act or statute of this State which may have otherwise defined any specific act of any person as a crime or misdemeanor of any character, which act might also constitute contributory delinquency or contributory dependency, or to prevent or to interfere with proceedings under any such acts, * * It appears from this statute that the officers may elect as to the manner in which they are to proceed; i.e., whether the child should be taken before the juvenile court as a delinquent or charged in criminal court under a separate crime or misdemeanor. The record reflects that this has been the customary practice of the Little Rock police under these statutes.” While this was not the controlling point in the litigation there at issue, we agree with the reasoning of that court. After all, the 17 year old minor in this case was not charged with being a delinquent; rather, he was charged with a specific offense, the possession of marijuana, and the municipal court had jurisdiction over the accused and the alleged offense with which he is charged. Although we think that § 45-240 disposes of appellant’s contention, as a matter of further showing the intent of the General Assembly in passing the original act1, and amending it from time to time, other matters should be mentioned. Under the view advanced by appellant, who contends that an arrested juvenile must be taken “directly before the juvenile court”, procedure to be followed would become rather confusing and complicated, and in fact, some of the pertinent provisions would be in conflict. Ark. Stat. Ann. § 45-202.1 (Supp. 1973) grants county judges authority to appoint referees who are authorized to pass on all juvenile cases.2 However, the next section, 45-202.2, provides that appeals may be taken to the judge of the juvenile court from the decision of the referee by causing the papers to be lodged with the judge of that court within ten days after a decision is made. It, of course, is at once apparent that this section is in conflict with § 45-224, which, as heretofore stated, provides that after the minor is taken directly before the county court, such court may either determine that the minor is a dependent or delinquent child, or may transfer such person to any of the courts having jurisdiction of the offense. In other words, it clearly appears that the General Assembly has not explicitly required, nor intended, that the minor be taken directly before the county judge, else there would be no reason for a section providing an appeal from the decision of the referee to the county court. Certainly, it cannot be said that § 45-202.1 simply permits the referee to act in the place of the juvenile court. Suppose that one is arrested without a warrant and taken before the referee, and after a hearing, the latter decides that the minor should be transferred to the municipal court. While the juvenile judge, under the section relied upon by appellant, would have this right to transfer, the referee would not, for § 45-202.2 gives the minor the right to appeal from the referee’s decision to the judge of the juvenile court. At any rate, the procedure outlined seems unnecessary, since both the circuit court and the municipal court have the authority, when a juvenile is brought before their respective tribunals, to, if they deem it proper, transfer the case to juvenile court for disposition; accordingly, the person whose case should be adjudicated by the county judge or the juvenile referee is not deprived of that right under our present law. Affirmed. Brown and Fogleman.JJ., dissent.   The act was upheld in Ex Parte King, 141 Ark. 213, 217 S.W. 465, where we pointed out that the court was properly termed the “county court”, and stated: “The second section of the act provides: ‘The county courts of the several counties of the State shall have original jurisdiction in all cases coming within the terms of this act. All trials under this act shall be by the court without a jury.’ “Section 3 of the act provides as follows: ‘The findings of the court shall be entered in a book or books to be kept for that purpose, and known as the “Juvenile Record” and the court may, for convenience, be called “The Juvenile Court”.’ * * * “We need not analyze the various provisions of the act. Suffice it to say when they are all considered, as they must be, and given their proper construction in relation to each other, it was not the intention of the Legislature to create a separate and independent tribunal and vest it with certain functions and powers, but rather to place within the jurisdiction and power of the county court, in the manner provided in the act, the subject-matter of the disposition of minors, who, for purposes of the act, are considered wards of the State. * * * “The third section, while designating the court as the ‘Juvenile Court’ and its record as the ‘Juvenile Record,’ expressly declares that this is done ‘for convenience’.”    Recording to the Eighth Annual Report of the Judicial Department of Arkansas, 1972 Judicial Statistics, referees handle juvenile cases in about one-third of Arkansas counties.